

Exhibit 10.6

Coeur Mining, Inc.
Cash-Settled Stock Appreciation Rights Award Agreement
(2015 Long-Term Incentive Plan)
You have been selected to be a Participant in the 2015 Long-Term Incentive Plan
of Coeur Mining, Inc. (the “Plan”), as specified below
Participant:
Date of Grant:
Number of Cash-Settled Stock Appreciation
Rights Covered by This Award:
Stock Appreciation Right Price:
Date of Expiration:
 


THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant
of cash-settled stock appreciation rights (SARs) by Coeur Mining, Inc., a
Delaware corporation (the “Company”), to the Participant named above, pursuant
to the provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
the SARs. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Agreement’s terms shall completely supersede unless
expressly prohibited by the Plan. All capitalized terms shall have the meanings
ascribed to them in the Plan, unless specifically set forth otherwise herein.
The parties hereto agree as follows:
1.    Grant of Cash-Settled Stock Appreciation Rights. The Company hereby grants
to the Participant cash-settled stock appreciation rights (SARs) as set forth
above, at the above-stated Stock Appreciation Right Price, which is one hundred
percent (100%) of the Fair Market Value of a share of Company Common Stock on
the Date of Grant, in the manner and subject to the terms and conditions of the
Plan and this Agreement.


Except as may otherwise be provided in Sections 3 or 4, the SARs granted
hereunder are granted on the condition that the Participant remains an employee
of the Company from the Date of Grant through (and including) each of the
separate dates on which the SARs becomes exercisable, as set forth below in
Section 2. This grant of the SARs shall not confer any right to the Participant
(or any other Participant) to be granted SARs or other Awards in the future
under the Plan.
2.    Exercise of SARs. Except as hereinafter provided, the Participant may
exercise the SARs at any time after they vest pursuant to the vesting schedule
set forth below, provided that no exercise may occur subsequent to the close of
business on the Date of Expiration (as set forth on page 1 of this Agreement).
Date
Number of SARs Which Become Exercisable
Cumulative Number of SARs Available for Redemption
 
 
 







--------------------------------------------------------------------------------



Exhibit 10.6

The SARs may be exercised in whole or in part, but not for less than 50 SARs at
any one time, unless fewer than 50 SARs then remain subject to the Award, and
the SARs then being exercised as to all such remaining SARs.
3.    Termination of Employment.
(a)
By Death. In the event the employment of the Participant is terminated due to
death, all outstanding SARs not yet vested shall become immediately fully vested
and, along with all previously vested SARs, shall remain exercisable until the
earlier of the Date of Expiration or the first anniversary of the Participant’s
date of death, by such person or persons as shall have been named as the
Participant’s beneficiary, or by such persons that have acquired the
Participant’s rights under the Award by will or by the laws of descent and
distribution. In the event the Participant dies within three (3) months
following the termination of the Participant’s employment for any reason, all
SARs that were vested as of such Participant’s Termination of Employment shall
remain exercisable until the earlier of the Date of Expiration or the first
anniversary of the Participant’s date of death, by such person or persons as
shall have been named as the Participant’s beneficiary, or by such persons that
have acquired the Participant’s rights under the Award by will or by the laws of
descent and distribution.

(b)
By Disability. In the event the employment of the Participant is terminated due
to Disability (as defined below), all outstanding SARs not yet vested shall
become immediately fully vested and, along with all previously vested SARs,
shall remain exercisable until the earlier of the Date of Expiration or the
first anniversary of the date that the Committee determines the definition of
Disability to have been satisfied. For the purposes of this Agreement,
“Disability” shall mean the date upon which the Participant becomes entitled to
receive benefits pursuant to the Company’s long-term disability plan then in
effect.

(c)
By Retirement. In the event the employment of the Participant is terminated due
to Retirement (as defined below), all outstanding SARs not yet vested shall
become immediately vested and, along with all previously vested SARs, shall
remain exercisable until the earlier of the Date of Expiration or the third
(3rd) anniversary of the Participant’s effective date of Retirement. For the
purposes of this Agreement, “Retirement” shall mean: (i) any termination of the
Participant’s employment other than for Cause after the Participant has attained
sixty-five (65) years of age and completed a total of ten (10) or more
consecutive years of employment with the Company; or (ii) a retirement approved
by the Board.

(d)
Termination for Cause. If the employment of the Participant shall be terminated
for Cause, the Participant shall forfeit all of the unexercised SARs, whether
vested or not.

(e)
For Other Reasons. If the employment of the Participant shall terminate for any
reason other than the reasons set forth in this Section 3(a) through 3(d)
herein, all previously vested SARs shall remain exercisable until the earlier of
the Date of Expiration or the date occurring three (3) months from the effective
date of Termination of Employment. All unvested SARs at the date of Termination
of Employment shall immediately terminate, and shall be forfeited to the
Company.

4.    Change in Control. Notwithstanding anything to the contrary in this
Agreement, if the Participant experiences a Termination of Employment by the
Company without Cause within two years of a Change in Control, all of the SARs
subject to this Award shall become immediately vested and shall remain
exercisable until the earlier of the Date of Expiration or the first anniversary
(or such later date as would otherwise apply under Section 3 hereof) of the
effective date of the Participant’s Termination of Employment without Cause. If
the termination is for Cause Section 3(d) shall control.




--------------------------------------------------------------------------------



Exhibit 10.6

5.    Restrictions on Transfer. This Award may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, this Award grant shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.
6.    Clawback Policy. The Participant hereby acknowledges and agrees that the
Participant and the award evidenced by this Agreement are subject to the
Company’s clawback policy as amended from time to time. To the extent the
Participant is subject to the policy, the terms and conditions of the policy are
hereby incorporated by reference into this Agreement.
7.    Procedure for Exercise of Stock Appreciation Right. These SARs may be
exercised by delivery of written notice to the Company at its executive offices,
addressed to the attention of its Vice President Human Resources and
Communication. Such notice: (a) shall be signed by the Participant or his or her
legal representative; (b) subject to Section 2, shall specify the number of SARs
then elected to be redeemed with respect to the Award; and (c) shall be
accompanied by a copy of this Agreement. In the alternative these SARs may be
exercised electronically, to the extent permitted, and in a manner approved, by
the Company.
Upon exercise of the SARs, the Company shall as promptly as practicable after
receipt of notice, make payable to the Participant or his or her legal
representative, as the case may be, the full difference between the Fair Market
Value at the time of exercise and the Stock Appreciation Right Price stated
above. Said payment may be considered taxable earnings for the Participant, his
or her legal representative, beneficiary or estate. The Company shall have the
power and the right to deduct or withhold an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement.
If the SARs subject to this Award shall have been exercised in full, this
Agreement shall be returned to the Company and canceled.
8.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Vice President Human Resources and Communication
of the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
9.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the SARs subject to this Agreement.
10.    Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time. A transfer of the Participant’s employment
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a Termination of Employment.
11.    Miscellaneous.
(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.





--------------------------------------------------------------------------------



Exhibit 10.6

(b)
The Board or the Committee, as applicable, may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may in any material way adversely affect the Participant’s rights under
this Agreement, without the written consent of the Participant, except that no
such consent will be required if the Committee determines in its sole discretion
and prior to the date of any Change in Control that such amendment or alteration
either (i) is required or advisable in order for the Company, the Plan or the
Award to satisfy any law or regulation or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, or (ii)
is not reasonably likely to significantly diminish the benefits provided under
the Award, or that any such diminishment has been adequately compensated.

(c)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

(d)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(e)
All obligations of the Company under the Plan and this Agreement, with respect
to this Award, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(f)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.


Coeur Mining, Inc.    
By:


Keagan J. Kerr, Senior Vice President Corporate Affairs and Human Resources




Participant






__________________________________________
    Participant’s Signature    






